Case 2:20-cv-12141-JMV-JBC Document 9 Filed 01/22/21 Page 1 of 2 PageID: 113




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

__________________________________________
                                          :
UAW Local 259 Social Security Department, :              Civil Action No. 20-cv-12141
                         Plaintiff,       :
                                          :
                  v.                      :
                                          :
SMG Automotive Holdings, LLC and          :
Zachary Schwebel,                         :              REQUEST FOR
                         Defendants.      :              ENTRY OF DEFAULT
__________________________________________:

To the Clerk of the Court:

       Please enter a Default with respect to Defendants SMG Automotive Holdings, LLC and

Zachary Schwebel pursuant to FRCP 55(a) for failure to answer or otherwise plead in the above-

captioned matter.

                                                  Respectfully submitted,

                                                  CLEARY, JOSEM & TRIGIANI, LLP



                                           BY: _/s/ Jeremy E. Meyer___________________
                                                  JOSEPH T. CLEARY, ESQUIRE
                                                  JEREMY E. MEYER, ESQUIRE
                                                  Constitution Place
                                                  325 Chestnut Street, Suite 200
                                                  Philadelphia, PA 19106
                                                  (215) 735-9099
                                                  Attorneys for Plaintiffs

Dated: January 22, 2021
Case 2:20-cv-12141-JMV-JBC Document 9 Filed 01/22/21 Page 2 of 2 PageID: 114




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Request for Entry

of Default to be served upon the following by United States First Class Mail on the date

indicated below:


                              SMG Automotive Holdings LLC
                              d/b/a Brooklyn Chrysler Jeep Dodge Ram
                              2286 Flatbush Avenue
                              Brooklyn, NY 11234

                              Zachary Schwebel
                              SMG Automotive Holdings LLC
                              d/b/a Brooklyn Chrysler Jeep Dodge Ram
                              2286 Flatbush Avenue
                              Brooklyn, NY 11234




                                                    /s/ Jeremy E. Meyer
                                                    JEREMY E. MEYER, ESQUIRE

Dated: January 22, 2021
